Citation Nr: 0930218	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  00-12 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the left knee with 
limitation of motion, for the period from June 10, 1999, to 
April 17 , 2003.

2.  Entitlement to an initial rating in excess of 40 percent 
for degenerative joint disease of the left knee with 
limitation of motion, for the period from April 18, 2003.

3.  Entitlement to an initial rating in excess of 10 percent 
for chondromalacia of the left knee with instability.  

4.  Entitlement to service connection for a cardiovascular 
disorder (other than secondary to a service-connected 
psychiatric disability).  

5.  Entitlement to service connection for bilateral hearing 
loss.

6.  Entitlement to service connection for tinnitus.  

REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from June to December 1968.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) No. Little Rock, Arkansas, regional 
office (RO).  A hearing was held before one of the 
undersigned Veterans Law Judges in November 2004.  The Board 
decided several issues in a decision of March 2005, and 
remanded other issues.  A videoconference hearing was held 
before another one of the undersigned Veterans Law Judges in 
March 2006.  In April 2006, the Board decided two issues, and 
remanded the remaining issues which are listed on the cover 
page of this decision.  The case has now been returned to the 
Board for further appellate review.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.

REMAND

In a written statement dated in April 2009, the Veteran 
reported that he had received treatment at the Dardanelle 
Hospital in Dardanelle Arkansas, and at the St, Mary's 
Regional Hospital in Russellville, Arkansas.  He stated that 
he wanted those records to be used when deciding his appeal.  
Enclosed with his written statement were VA authorization 
forms in which he reported that he had received treatment at 
the Dardanelle Hospital from 2005 to the present date.  On 
another form, he reported that the treatment at the St. 
Mary's Hospital had been from 2007 to the present date.  

The Board finds that at least some of the above referenced 
medical treatment records have not been obtained.  Regarding 
the St Mary's Hospital, the Board notes that no records from 
that facility are contained in the claims file.  The claims 
file contains a treatment record from the Dardanelle Hospital 
which is dated in 2005 (and was obtained in that same year), 
but no more recent records as described by the Veteran are in 
the claims file.  (The Veteran also referenced treatment at 
several VA medical facilities, but those records have 
previously been obtained).  

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency, to 
include records from State or local governments, private 
medical care providers, current or former employers, and 
other non-Federal governmental sources.  Such reasonable 
efforts will generally consist of an initial request for the 
records and, if the records are not received, at least one 
follow-up request.  A follow-up request is not required if a 
response to the initial request indicates that the records 
sought do not exist or that a follow-up request for the 
records would be futile.  If VA receives information showing 
that subsequent requests to this or another custodian could 
result in obtaining the records sought, then reasonable 
efforts will include an initial request and, if the records 
are not received, at least one follow-up request to the new 
source or an additional request to the original source.  
38 C.F.R. § 3.159.  


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Attempt to obtain records from the 
Dardanelle Hospital and the St. Mary's 
Hospital.  If VA receives information 
showing that subsequent requests to this 
or another custodian could result in 
obtaining the records sought, then 
reasonable efforts will include an 
initial request and, if the records are 
not received, at least one follow-up 
request to the new source or an 
additional request to the original 
source.  38 C.F.R. § 3.159.  

2.  If, after obtaining the additional 
treatment records, it is determined that 
an examination and/or a medical opinion 
is necessary to make a decision on any of 
the claims, then such development should 
be accomplished.  

3.  Finally, readjudicate the claims.  If 
the benefits sought on appeal remain 
denied, the Veteran and the Veteran's 
representative if any should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




			
          RONALD W. SCHOLZ                            MARK W. 
GREENSTREET
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



